UNITED STATES DISTRICT COURT AM 10: 2 |
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION Whp
UNITED STATES OF AMERICA __ )
v. 4:19-CR-06
SHAMALL GREEN

ORDER
Upon consideration of the Motion for Leave of Absence by Assistant United
States Attorney Frank M. Pennington for the dates of September 30" through October
34, 2019 for personal leave, and October 234 through November 1*t, 2019 for training, the
same is hereby GRANTED, however, the attorney must make arrangements for
other counsel in the event the case is scheduled for hearing or trial during such

leave.

SO ORDERED this@-5Aday of September, 2019.

Lt Liki fae

HONORABLE CHRISTOPHER L.
UNITED STATES MAGISTRATE oti
SOUTHERN DISTRICT OF GEORIGA

 
